Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00789-CV

                       IN THE INTEREST OF C.D.M. and C.M.M., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-13803
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 1, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                   PER CURIAM